Citation Nr: 1129796	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the residuals of basal cell carcinoma of the right pre-auricular area, to include as due to radiation exposure. 

2.  Entitlement to service connection for a meningioma, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In October 2009, the Veteran testified before the Board at a hearing held at the RO.

In December 2009, the Board denied the Veteran's claims.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a September 2010 Order vacated the Board's decision and remanded the matters for compliance with the instructions in the Joint Motion for Remand.

The Board notes that in December 2009, the Veteran filed a new claim with the RO for service connection for "skin cancer - right side of face," and for "brain tumor - right side."  In March 2010, the RO informed the Veteran that those claims were currently on appeal and would be handled separately.  However, in April 2011, the RO issued a rating decision denying the claims.  At that time, the two claims had been remanded by the Court for further adjudication by the Board, and thus the RO did not have jurisdiction of the claims.  Thus, the Board finds that the April 2011 rating decision, as it pertains to the claims for service connection for the residuals of basal cell carcinoma of the right pre-auricular area and for a meningioma, to be moot.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of  entitlement to service connection for a meningioma, to include as due to radiation exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Resolving the benefit of the Veteran, the Veteran's basal cell carcinoma of the right pre-auricular area was due to radiation exposure in service.  


CONCLUSION OF LAW

Basal cell carcinoma of the right pre-auricular area was due to exposure to radiation in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for basal cell carcinoma of the right pre-auricular area herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

The Veteran contends that the residuals of his basil cell carcinoma of the right pre-auricular area, for which he had undergone numerous surgeries, was caused by his exposure to the radiation emitted by an X-ray machine he monitored on a daily basis while stationed at Treasure Island, San Francisco.

Service connection for a condition that is claimed to be attributable to radiation exposure during service may be established in one of three different ways.  See, e.g., Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 522 U.S. 1151, 118 S. Ct. 1171, 140 L.Ed.2d 181 (1998).

First, if a veteran meets the definition of a "radiation- exposed veteran," service connection is presumed for certain diseases enumerated in 38 C.F.R. § 3.309(d)(2) if they manifest to any degree at any time after such exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation- exposed veteran" is defined as a veteran who participated in a "radiation-risk activity," as defined by 38 C.F.R. § 3.309(d)(3)(ii), during active service. 38 C.F.R. § 3.309(d)(3)(i).

Second, 38 C.F.R. § 3.311 provides for certain procedures to determine if service connection should be granted based on radiation exposure where a veteran does not meet the criteria of 38 C.F.R. § 3.309.  If the evidence shows that (1) the veteran was exposed to ionizing radiation during service; (2) the veteran subsequently developed a "radiogenic disease"; and (3) such disease first became manifest within a specified period (5 years or more after such exposure, for most diseases), then the claim will be referred to VA's Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b).  However, if any of these three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted.  38 C.F.R. § 3.311(b)(1)(iii).  For these purposes, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, which includes certain enumerated diseases, as well as any condition for which the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(2)&(4).

Third, service connection may be granted under 38 C.F.R. § 3.303(d) where all of the evidence, including that pertinent to service, establishes that a disease diagnosed after discharge was incurred or aggravated as a result of service, to include exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are negative for any skin complaints or diagnosis.  A June 1946 separation examination was negative for any findings of skin abnormalities.

Service personnel records reflect that in May 1944, the Veteran was enrolled in a course of instruction in aviation metal smith school.  In September 1945, the Veteran was transferred to Treasure Island, California, for duty with the Transportation Pool.  These records do not demonstrate that the Veteran operated an X-ray machine as part of his duties in service.

Post-service treatment records reflect that in November 1990, the Veteran underwent a Moh's excision of basil cell carcinoma at the right pre-auricular area.  The surgery had been completed in three stages for incompletely excised basal cell carcinoma. The area was then repaired with an advancement flap to cause the least disturbance to the position and function of the surrounding anatomic structures.  In June 2000, there was a recurrence of the basil cell carcinoma and the Veteran underwent further surgery.  In February 2000, the Veteran underwent surgery for a defect located at the right pre-auricular region of his right ear following surgery for infiltrative basal cell carcinoma.  

In July 2006, the Veteran's claim was reviewed by the director of Compensation and Pension Services in order to determine whether he was exposed to ionizing radiation in compliance with 38 C.F.R. § 3.311.  The director stated that the available service treatment records and service personnel records did not corroborate the Veteran's contention that he operated an X-ray machine while in service.

In April 2007, the Veteran's physician submitted a statement that the Veteran had been previously diagnosed with basil cell carcinoma by his office.  The physician stated that it was his understanding that the area where the carcinoma had been removed was an area exposed to radiation in the military.  The physician submitted an excerpt from an article stating that basal cell carcinoma was a common sequelae in radiation-damaged skin.  

At his October 2009 hearing before the Board, the Veteran stated that while stationed in Treasure Island, he was assigned to operate an X-ray machine.  The purpose of the machine was to make sure that marines returning to the United States did not have any government issued items in their luggage.  He was able to turn the machine on and off, but it was usually running for five to six hours per day.  The machine was located in a dark room with black walls so that the X-ray could be made.  No apron or other protective equipment was provided to him at that time.  

In April 2008, the director for Compensation and Pension Services again reviewed the claims file, but stated that the new information received since July 2006, including a physicians statement, did not change the determination that there was no objective evidence the Veteran's duties included operating an X-ray machine or that he was otherwise exposed to radiation in service.

On September 2010 VA examination, it was noted that the Veteran had facial scars that were significant, involving the right face and ear.  The scars were due to his previous skin cancer and resulting extensive reconstruction of the right face.  The examiner reviewed the Veteran's claims file, including the service treatment records, and concluded that it was at least as likely as not that the Veteran's skin cancer of the right cheek and face was the result of the reported radiation exposure in service.  Specifically, the examiner felt that the skin cancer was due to the X-ray beams that were constantly flourishing throughout the day and that were closest to the right side of the Veteran's face due to his described position manning the machines.

In this case, the Board finds that, in reviewing the evidence of record, including the Veteran's statements and the service personnel records, and in resolving the benefit of the doubt in favor of the Veteran, service connection for basal cell carcinoma of the right pre-auricular area is warranted on a direct basis.  In that regard, the Board finds that despite the absence of records demonstrating that the Veteran operated an X-ray machine in service, exposure to radiation in service is consistent with the Veteran's service.  To that extent, the Veteran has provided credible and consistent testimony that when he was stationed at Treasure Island, his duties included operating an X-ray machine on a daily basis.  The Veteran has described his duties with specificity, including the way in which the X-rays were conducted.  Further, because Treasure Island was considered to be a departure and entrance point for navy officers traveling overseas, the Board finds the Veteran's described duties to be credible.  For that matter, the Board notes that the Veteran's service personnel records do not list his duties at any of his duty stations, and thus, the Board does not base its determination solely on the Veteran's service personnel records, but also on his statements and post-service evidence.  The Board also finds it to be probative that the September 2010 VA examiner found the Veteran's statements with regard to exposure to be credible and consistent with his period of service.

Accordingly, the Board finds that the overwhelming medical evidence is in support of the Veteran's claim for service connection for basil cell carcinoma of the right pre-auricular area.  In that regard, the September 2010 VA examiner found the Veteran's reported history of operating an X-ray machine in the 1940's to be a likely cause of the basil cell carcinoma.  In reviewing the medical opinion, the Board finds that it is clear that the examiner felt that such a link between the in-service duties and skin cancer was more than plausible, and that there was at least a 50 percent probability or greater that the described exposure would have resulted in the Veteran's pattern of skin cancer.  Further, that opinion is in agreement with the April 2007 private physician's opinion that the Veteran's skin cancer of the right ear and face was related to operating an X-ray machine in service.  In support of his opinion, the private physician submitted medical literature showing the medical principal that radiation exposure caused basal cell carcinoma.  Thus, in this case, absent any negative medical evidence to the contrary, the Board finds that the Veteran's basil cell carcinoma of the right pre-auricular area and accompanying residuals are related to his radiation exposure in service, and service connection is granted on a direct basis. 


ORDER

Service connection for the residuals of basal cell carcinoma of the right pre-auricular area is granted.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for a meningioma.

The Veteran contends that his right meningioma was caused by exposure to radiation in service.  He alternatively contends that his right meningioma was caused or aggravated by his service-connected basil cell carcinoma of the right pre-auricular area.  The Veteran contends that when he underwent an operation to remove the basil cell carcinoma, a tumor on the right side of his head was found and that the tumor has caused him to lose his eye sight on the right side.  

Post-service treatment records reflect that in August 2005, the Veteran reported that his right eye had been swollen since March 2005.  The eye was not moving at the same time as the left eye.  An MRI of the brain showed the presence of a fairly large, extensive extra-axial enhancing mass at the right sphenoid bone.  The findings were thought to possibly suggest an extensive meningioma, though given the Veteran's history of skin cancer, metastatic disease was not entirely excluded.  

In September 2006, the Veteran's physician submitted  a statement that the Veteran had been under his care for basal cell carcinoma of the right cheek and scalp.  The physician stated that it was his understanding that the Veteran had a tumor in the location of prior radiation exposure.  He stated that it was possible that such a tumor was caused by radiation or long term photo damage.  

On September 2010 VA examination, it was noted that the Veteran had a benign brain tumor for which he was being followed by his primary care physician and two ocular specialists.  Thus, it appears that treatment records related the Veteran's claim are outstanding.  Further, at his October 2009 hearing before the Board, the Veteran stated that he received treatment for his tumor at the VA.  Those records should be obtained on remand, as stated in the Joint Motion for Remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, it remains unclear whether the Veteran's meningioma was caused by radiation in service, or whether the meningioma was caused or aggravated by his service-connected basil cell carcinoma and resulting treatment.  Although in September 2006, the Veteran's private physician found it likely that the Veteran's meningioma was related to radiation in service, the physician did not provide a rationale for the opinion, such as knowledge of the sort of radiation the Veteran was exposed to and how that radiation would have caused the tumor in light of the lengthy time period that had elapsed since separation from service.  Because the opinion lacks an adequate rationale, the Board finds that a VA examination in appropriate so that an opinion based upon the record and supporting rationale can be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his right meningioma.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Fresno VA Medical Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his right meningioma.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's meningioma is at least as likely as not related to his military service, to include his described duties of operating an X-ray machine for a number of months 1946.  The examiner should also opine whether the Veteran's service-connected basil cell carcinoma of the right pre-auricular area, and resulting surgery, caused or aggravated his meningioma.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a meningioma should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


